tax_exempt_and_government_entities_division release number release date legend org organization name org ee department of the treasury internal_revenue_service te_ge eo examinations commerce street ms dal dailas tx february i uil code xx date address address taxpayer_identification_number person to contact id number contact numbers telephone fax internal_revenue_code sec_501 dear last date for filing a petition with the tax_court may 20xx this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons failure to provide records of the organization and failure to meet the reporting requirements under sec_6001 and sec_6033 of the internal_revenue_code taxpayers have the burden of establishing their entitlement to exemption from income_tax sec_6033 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization's exempt status despite numerous requests to you to provide information to conduct an examination of your form_990 for the year ended december 20xx no requested information has been provided to us based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the interna revenue code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code -2 you are required to file form_1120 u s_corporation income_tax return these returns should be filed with the appropriate service_center for the year ending december 20xx and all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the ' day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or if you prefer you may contact the local taxpayer_advocate at taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended org legend org organization name cc date december 20xx whether org qualifies for exemption under sec_501 of the internal_revenue_code facts exhibit a provides copies of the internal_revenue_service correspondence to exempt_organization eq or power_of_attorney poa requesting that exempt_organization file the form_990 for the tax period ending december 20xx december 20xx december 20xx summary of exhibita contact type correspondence date sent - certified mail y n receipt signed sent letter letter initial letter g19 follow-up letter letter to 20xx 20xx 20xx n a n letter n y 'y y n address of record which was forwarded to an address in f letter with copy of letter to address from postal tracer during _ compliance _ check y n 'n 20xx letter org failed to respond to the internal_revenue_service correspondence or file the forms for the tax period ending december 20xx december 20xx december 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service eo advised ‘returns would _ be filed n n ---- form 886-a rev date - schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended org legend org organization name cc date december 20xx law sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shail file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the form 886-a catalog number 20810w page publish no irs gov department of the treasury-ipternal revenue service - schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended organization name org legend org regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status cc date december 20xx in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax organization’s position due to the lack of response the organization's position is unknown conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 furthermore the organization has failed to establish that it continues to qualify for tax exempt status accordingly the organization's exempt status is revoked effective january 20xx form s u s_corporation income_tax return should be filed for the tax periods ending on or after january 20xx form 886-a catalog number 0w page publish no irs gov department of the treasury-loternal reveaue service tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service mail stop po box ogden ut vil date of this notice contact person id number contact tfilephone numbers toll free long distance employer_identification_number tax period s form s dear based on our records your organization has been contacted upon several occasions regarding delinquent form s return of organizations exempt from income_tax that were not filed for the tax period s referenced above to date the requested retums have not been received failure_to_file a timely return can result in the assessment of a penalty imposed by sec_6652 that penalty results in the imposition of a dollar_figure per day penalty dollar_figure per day for organizations having gross_receipts exceeding dollar_figure for each tax_year that is filed late and does not include a written_statement explaining the cause for filing late an exempt organization’s failure_to_file required information returns or comply with the internal_revenue_code code and applicable regulations is grounds for termination of the organization’s tax exempt status we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination and this letter will become final event you will be required to file federal_income_tax returns form s for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns in that if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely - marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination 4621-a 886-a
